Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 08/24/2022:
Amendments of Claims 1, 5, 9 and 16 to 24 are acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8:
The Claim includes the limitation “wherein the male seal portion or the female seal portion comprises a corresponding protrusion or indentation that receives the at least one gap seal”. This is unclear since as claimed it seems that the gap seal is received in the mentioned indentation or protrusion, but the specification indicates that the gap seal is received only when the container is inverted from the “inside out” configuration shown on Figures 9 and 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 22 and 24 to 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverman (US 2674289).
Regarding Claims 1 and 24:
Silverman discloses a container (Figure 1, Lining 16), comprising: 
an outside portion forming an external surface of the container; an inside portion forming an internal surface of the container (Figures 4 and 5 show the lining 16 in final form, an internal and an external surface are seen but not numbered) 
a container seal arranged on the internal surface and configured to open and close the container for providing access to the inside portion (Figures 4 and 5 show the lining 16 closed and the sealing elements 27 and 28 arranged on the internal surface), wherein the container seal comprises: 
a male seal portion arranged on the internal surface of a first side of the container; a female seal portion arranged on the internal surface of a second side of the container (Figures 3, 5 and 6, portion 28 will be considered the “male: and portion 27 the “female”); 
a gap between a first end of the male seal portion on the first side of the container and a second end of the female seal portion on the second side of the container (Figure 3 shows gaps between the male and the female portions at both ends of the lining 16); and at least one gap seal that is disposed within the gap, between the male seal portion and the female seal portion (Figures 3, the closed sides 18 and 20 will be considered the gap seals),
wherein the container entirely comprises an elastomeric material (Column 2, line 8, the lining 16 is a molded rubber) and wherein the first side, the second side, the bottom, the male seal portion, the female seal portion, and the at least one gap seal are formed by a single molding operation (Column 2, lines 8 and 9, Column 3, lines 5 to 12, the liner 16 is molded in the form shown in Figs. 1 to 3 so that the rounded surfaces 27 and 28 are on the inner sides and the groove 32 and rib 33 are on the outer sides of the beads 21 and 22).

Regarding Claims 9 and 16:
Silverman discloses a container (Figure 1, Lining 16), comprising: 
a first side; an opposing second side, wherein the first and second sides are coupled together at lateral edges thereof, a bottom coupled to the first and second sides to form a base of the container (Figures 1 and 4 show bottom 19 and closed sides 18 and 20 that will be considered the lateral edges, first and second sides are not numbered), wherein the first side, the second side, and the bottom together define an interior portion of the container (Figure 9 shows the lining 16 open showing the interior portion); 
an opening arranged opposite the bottom; and a container seal arranged on an interior surface of the interior portion near the opening (Figures 5, 6 and 9, opening 17 and portions 27 and 28 form the seal), 
wherein the container seal comprises: a male seal portion arranged on the interior surface of the first side of the container; a female seal portion arranged on the interior surface of the second side of the container, wherein the male seal portion and the female seal portion are configured to be releasably coupled together to close the opening of the container (Figure 5, portion 28 will be considered the male portion and 27 the female portion, Figures 5 and 6 show the seals closed and Figure 9 shows them open); 
a gap between a first end of the male seal portion on the first side of the container and a second end of the female seal portion on the second side of the container (Figure 3 shows gaps between the male and the female portions at both ends of the lining 16); 
and at least one gap seal that is disposed within the gap, between the male seal portion and the female seal portion (Figures 3, the closed sides 18 and 20 will be considered the gap seals),
wherein the at least one gap seal is a groove or a protrusion (Figure 3, closed sides 18 and 20 can be considered protrusions). 
and wherein the first side, the second side, the bottom, the male seal portion, the female seal portion, and the at least one gap seal are formed by a single molding operation (Column 2, lines 8 and 9, Column 3, lines 5 to 12, the liner 16 is molded in the form shown in Figs. 1 to 3 so that the rounded surfaces 27 and 28 are on the inner sides and the groove 32 and rib 33 are on the outer sides of the beads 21 and 22).

Regarding Claims 2, 3 and 17:
Silverman discloses that a width of the gap is less than or equal to a thickness of the male seal portion (Figure 3, at the ends surely the gap is narrower than the male seal portion) and defines a surface that spans between the first end of the male seal portion and the second end of the female seal portion (On Figure 3, the surface between the seal portions, contacted with the numerals 18 and 20 on the Figure, will be considered such surface).

Regarding Claims 4, 6, 14, 15, 19, 21, 29 and 30:
Silverman discloses two gap seals (Figure 3, closed sides 18 and 20 will be considered the gap seals) that extend horizontally across the gap from the first end of the male seal portion to the second end of the female seal portion (Figure 3, closed sides 18 and 20 extend across the horizontal distance between the first end of the male seal portion to the second end of the female seal portion.

Regarding Claims 5 and 20:
Silverman discloses that the at least one gap seal is a protrusion (Figure 3, closed sides 18 and 20 can be considered protrusions). 

Regarding Claims 7 and 22:
Silverman discloses that the at least one gap seal includes a groove (Figure 3, the inner side of closed sides 18 and 20 can be considered a groove).

Regarding Claims 10, 18 and 25:
Silverman discloses the gap defines a surface that spans between the first end of the male seal portion and the second end of the female seal portion (On Figure 3, closed sides 18 and 20 include an inner surface inside the opening 17).

Regarding Claims 11 and 26:
Silverman discloses the surface of the gap includes the gap seal, which is configured to engage at least one of the first end of the male seal portion and the second end of the female seal portion (Figures 4 to 6, closed sides 18 and 20 are configured to engage the ends of the male and the female seal when the liner 16 is turned to be filled).

Regarding Claims 12 and 27:
Silverman discloses the surface of the gap is a planar surface, and wherein the gap is defined by space between the first end of the male seal portion and the second end of the female seal portion when the container is in an inside-out configuration (Figure 3, used to define the gap can be considered on a “inside out configuration”, the inner surface of closed sides 18 and 20 can be considered planar).   

Regarding Claims 13 and 28:
Silverman discloses the container defines a width near the container seal that is larger than a width of the bottom of the container (Figures 1 and 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman (US 2674289).
Regarding Claim 23:
As indicated for Claim 16, Silverman discloses the invention as claimed; in particular the gap is defined by space between the first end of the male seal portion and the second end of the female seal portion when the container is in an inside-out configuration (Figure 3, used to define the gap can be considered on a “inside out configuration”).  
Silverman does not disclose if the male seal portion is more than 3 mm thick.
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use a male seal portion of 3 mm or more of thickness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the indicated 112(b) rejection.

The following is a statement of reasons for the indication of allowable subject matter:  
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed container, comprising: 
an outside portion forming an external surface of the container; 
an inside portion forming an internal surface of the container; and 
a container seal arranged on the internal surface and configured to open and close the container for providing access to the inside portion, 
wherein the container seal comprises: 
a male seal portion arranged on the internal surface of a first side of the container; 
a female seal portion arranged on the internal surface of a second side of the container; 
a gap between a first end of the male seal portion on the first side of the container and a second end of the female seal portion on the second side of the container; and 
at least one gap seal that is disposed within the gap,
wherein the male seal portion or the female seal portion comprises a corresponding protrusion or indentation that receives the at least one gap seal.

The most similar art of record would be Silverman (US 2674289), which as indicated in this action, describes the invention as claimed, with the exception of the male seal portion or the female seal portion comprising a corresponding protrusion or indentation that receives the at least one gap seal. The seal portions of Silverman no not include indentations or protrusions that would receive the gap seal when the container is inverted from and inside out configuration. 
Note that the claimed “gap” is not an empty space between objects as it is commonly defined but actually a wall placed in that space.

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Response to Arguments
Applicant’s arguments with respect to the previous rejection under Silverman (US 2674289) have been considered but are moot because the amendment required to use new grounds of rejection even though using the same reference. Allowable subject matter was indicated for Claim 8.
In particular amending the independent claims to indicate that the “gap” is not an open space, as a gap is usually considered, but actually a wall and that the gap seal is a protrusion placed on that wall would surely overcome the references on the record. Note should be taken of a potential of Double Patenting with at least US 10625906, which has the same inventor and Assignee.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731